PER CURIAM.
Notwithstanding some more or less remote approaches to the present problem in Kirschbaum v. Walling, 316 U.S. 517, 62 S.Ct. 1116, 86 L.Ed. 1638, and Warren-Bradshaw Drilling Co. v. Hall, 317 U.S. 88, 63 S.Ct. 125, 87 L.Ed. 83, it is impossible for us to entertain the concept that window cleaning becomes interstate commerce, or is in pursuance of the production of goods for commerce, by the fact that the windows that are cleansed are in the manufacturing establishments of industries engaged in interstate commerce, nor are we able to reject the concept that a window cleaning company is a service establishment, under § 13(a) of the Fair Labor Standards Act, 29 U.S.C.A. § 213(a), even though the service it renders is not performed on its own premises. We adhere to our rationalization in Lonas v. National Linen Service Corp., 6 Cir., 136 F.2d 433, 150 A.L.R. 697, certiorari denied 320 U.S. 785, 64 S.Ct. 157.
Wherefore, the judgment below dismissing the appellant’s suit for over-time pay based upon the provisions of the Act, is hereby affirmed.